               Case 2:19-cr-00271-AB Document 38 Filed 11/06/19 Page 1 of 1 Page ID #:451
Georgina Wakefield (282094)
Deputy Federal Public Defender
321 E. 2nd Street
Los Angeles, CA 90012
213-894-4795


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                       CR 18-11-AB, CR-19-271-AB
                                             PLAINTIFF(S)
                             v.
JEFFREY CRAIG YOHAI                                                  NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Ex Parte Application; Proposed Order; Sealed Document




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




November 6, 2019                                              Georgina Wakefield
Date                                                          Attorney Name
                                                              Jeffrey Yohai
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
